In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-21-00091-CV


                                 NIURKA TELLEZ, APPELLANT

                                                  V.

                               SHAWN CORCORAN, APPELLEE

                            On Appeal from the 368th District Court
                                    Williamson County, Texas
               Trial Court No. 20-1252-C368, Honorable Rick J. Kennon, Presiding

                                           June 14, 2021
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.

        Appellant, Niurka Tellez, proceeding pro se, filed a notice of appeal from the trial

court’s judgment without paying the requisite filing fee.1 By letter of May 5, 2021, the

clerk of this court notified Tellez that the filing fee was overdue and that unless she was

excused from paying court costs under Rule of Appellate Procedure 20.1, failure to pay


        1 Because this appeal was transferred from the Third Court of Appeals, we are obligated to apply
its precedent when available in the event of a conflict between the precedents of that court and this
Court. See TEX. R. APP. P. 41.3.
the filing fee by May 17 would result in dismissal of the appeal. To date, Tellez has not

paid the filing fee or sought leave to proceed without payment of court costs.

       Unless a party is excused from paying a filing fee, the clerk of this court is required

to collect filing fees set by statute or by the Texas Supreme Court when an item is

presented for filing. See TEX. R. APP. P. 5, 12.1(b), 20.1. Although the filing of a notice

of appeal invokes an appellate court’s jurisdiction, if a party fails to follow the prescribed

rules of appellate procedure, the appeal may be dismissed. See TEX. R. APP. P. 25.1(b).

       Because Tellez has failed to comply with a requirement of the appellate rules and

a notice from the clerk requiring action within a specified time, we dismiss the appeal.

See TEX. R. APP. P. 42.3(c).



                                                         Per Curiam